               Case 5:14-cr-00020-VAP Document 115 Filed 06/05/20 Page 1 of 7 Page ID #:677
                                        United States District Court
                                        Central District of California

                                                              *AMENDED*
 UNITED STATES OF AMERICA vs.                                                Docket No.             EDCR 14-00020(A)-VAP

 Defendant            MATTHEW FRAZER                                         Social Security No. 1          8     7     6

 akas: Matthew Wade Frazer                                                   (Last 4 digits)

                 AMENDED JUDGMENT AND PROBATION/COMMITMENT ORDER-RESENTENCING
         PURSUANT TO THE MANDATE OF THE NINTH CIRCUIT COURT OF APPEALS FILED DECEMBER 26, 2019


                                                                                                                      MONTH   DAY   YEAR
             In the presence of the attorney for the government, the defendant appeared in person on this date.        06      02   2020


 COUNSEL                                                              Callie Glanton Steele, DFPD
                                                                             (Name of Counsel)

      PLEA            X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO              NOT
                                                                                                                CONTENDERE          GUILTY
     FINDING          There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:

                      Distribution of Child Pornography, in violation of Title 18 U.S.C. §§ 2252A( a)(2)(A), (b)(1) as charged in Count 1 of
                      the First Superseding Information; Possession of Child Pornography, in violation of Title 18 U.S.C. §§ 2252A (a)(5)(B),
                      (b)(2) as charged in Count 2 of the First Superseding Information.

JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered
  COMM    that::
  ORDER

       It is ordered that the defendant shall pay to the United States a special assessment of $200, which is due
immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not less than $25
per quarter, and pursuant to the Bureau of Prisons’ Inmate Financial Responsibility Program.

         All fines are waived as it is found that the defendant does not have the ability to pay.

        The Court previously found that the property identified in the preliminary order of forfeiture is subject to
forfeiture. The preliminary order is again incorporated by reference into the Judgment and Commitment Order.

       It is the judgment of the Court that the defendant is hereby committed on Counts One and Two of the Two-
Count First Superseding Information to the custody of the Bureau of Prisons to be imprisoned for a term of 276
months. This term consists of 240 months on Count One, and 120 months on Count Two of the First Superseding
Information. On Count Two, 84 months are to be served concurrently, and 36 months are to be served
consecutively, to the sentence imposed on Count One.

        Upon release from imprisonment, the defendant shall be placed on supervised release for a term of 10 years.
This term consists of 10 years on each of Counts One and Two of the First Superseding Information, all such terms to
run concurrently under the following terms and conditions:

1.       The defendant shall comply with the rules and regulations of the United States Probation Office and Pretrial
         Services Office and General Order 20-04.
CR-104 (docx 10/18)                           AMENDED JUDGMENT & PROBATION/COMMITMENT ORDER                                           Page 1 of 7
               Case 5:14-cr-00020-VAP Document 115 Filed 06/05/20 Page 2 of 7 Page ID #:678

 USA vs.      MATTHEW FRAZER                                        Docket No.:   EDCR 14-00020(A)-VAP

2.       During the period of supervision, the defendant shall pay the special assessment in accordance with this
         judgment's orders pertaining to such payment.

3.       The defendant shall cooperate in the collection of a DNA sample from the defendant.

Drug Testing and Substance Abuse Treatment Conditions
4.    The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one
      drug test within 15 days of release from imprisonment and at least two periodic drug tests thereafter, not to
      exceed eight tests per month, as directed by the Probation Officer.

5.       The defendant shall participate in an outpatient substance abuse treatment and counseling program that includes
         urinalysis, breath or sweat patch testing, as directed by the Probation Officer. The defendant shall abstain from
         using alcohol and illicit drugs, and from abusing prescription medications during the period of supervision.

6.       During the course of supervision, the Probation Officer, with the agreement of the defendant and defense
         counsel, may place the defendant in a residential drug treatment program approved by the United States
         Probation Office for treatment of narcotic addiction or drug dependency, which may include counseling and
         testing, to determine if the defendant has reverted to the use of drugs, and the defendant shall reside in the
         treatment program until discharged by the Program Director and Probation Officer.

7.       As directed by the Probation Officer, based on the defendant’s financial abilities, the defendant shall pay all or
         part of the costs of treating the defendant's drug dependency and/or alcohol dependency to the aftercare
         contractor during the period of community supervision, pursuant to 18 U.S.C. § 3672. The defendant shall
         provide payment and proof of payment as directed by the Probation Officer.

Computer Restrictions and Conditions
8.   The defendant shall possess and use only those computers and computer-related devices, screen user names,
     passwords, email accounts, and internet service providers (ISPs) that have been disclosed to the Probation
     Officer upon commencement of supervision. Any changes or additions are to be disclosed to the Probation
     Officer prior to the first use. Computers and computer-related devices include personal computers, personal
     data assistants (PDAs), internet appliances, electronic games, cellular telephones, and digital storage media, as
     well as their peripheral equipment, that can access, or can be modified to access, the internet, electronic bulletin
     boards, and other computers.

9.       All computers, computer-related devices, and their peripheral equipment, used by the defendant shall be subject
         to search and seizure. This shall not apply to any items used at the employment4 site, which are maintained and
         monitored by the employer.

10.      The defendant shall comply with the rules and regulations of the Computer Monitoring Program. The defendant
         shall pay the cost of the Computer Monitoring Program, in an amount not to exceed $32 per month per device
         connected to the internet.

Sex Offender Treatment Conditions
11.   The defendant shall participate in a psychological counseling or psychiatric treatment or sex offender treatment
      program, as approved and directed by the Probation Officer. No penile plethysmograph testing is permitted.
      These programs may not include inpatient treatment, except upon further order of the court. The defendant shall
      abide by all rules, requirements, and conditions of such program. The Probation Officer shall disclose the
      presentence report or any previous mental health evaluations or reports to the treatment provider.


CR-104 (docx 10/18)                  AMENDED JUDGMENT & PROBATION/COMMITMENT ORDER                                   Page 2 of 7
               Case 5:14-cr-00020-VAP Document 115 Filed 06/05/20 Page 3 of 7 Page ID #:679

 USA vs.      MATTHEW FRAZER                                        Docket No.:   EDCR 14-00020(A)-VAP

12.      As directed by the Probation Officer, the defendant shall pay all or part of the costs of treating the defendant's
         psychological/psychiatric disorder(s) to the aftercare contractor during the period of community supervision,
         pursuant to 18 U.S.C. § 3672 in accordance with his ability to pay. The defendant shall provide payment and
         proof of payment as directed by the Probation Officer.

Sex Offender Conditions
13.   The defendant shall register as a sex offender, and keep the registration current, in each jurisdiction where he
      resides, where he is an employee, and where he is a student, to the extent the registration procedures have been
      established in each jurisdiction. When registering for the first time, the defendant shall also register in the
      jurisdiction in which the conviction occurred if different from his jurisdiction of residence. The defendant shall
      provide proof of registration to the Probation Officer within three days of release from imprisonment.

14.      The defendant shall not view or possess any materials, including pictures, photographs, books, writings,
         drawings, videos, or video games depicting or describing child pornography, as defined at 18 U.S.C. § 2256(8).
         This condition does not prohibit the defendant from possessing materials solely because they are necessary to,
         and used for, a collateral attack, nor does it prohibit him from possessing materials prepared and used for the
         purposes of his Court-mandated sex offender treatment, when the defendant’s treatment provider or the
         probation officer has approved of his possession of the materials in advance.

15.      The defendant shall not contact the victim (“cv”), by any means, including in person, by mail or electronic
         means, unless defendant obtains written permission from CV and CV’s mother, (if CV is under 18 years old) or
         CV (if CV is 18 years old or over). If any contact, occurs, the defendant shall immediately leave the area of
         contact, and report the contact to the Probation Officer.

16.      The defendant shall not associate or have verbal, written, telephonic, or electronic communication with any
         person under the age of 18, except: (a) in the presence of the parent or legal guardian of said minor; and (b) on
         the condition that the defendant notify said parent or legal guardian of his conviction in the instant offense. This
         provision does not encompass persons under the age of 18, such as waiters, cashiers, ticket vendors, etc., whom
         the defendant must interact with in order to obtain ordinary and usual commercial services, as well as any
         member of the family under the age of 18. This provision does include the defendant’s children and
         grandchildren. With regard to any members of the defendant’s family who are under the age of 18, the
         defendant must seek Court permission for monitored communications and visits; parental or legal guardian
         permission is not sufficient.

17.      The defendant shall not frequent or loiter within 100 feet of school yards, parks, public swimming pools,
         playgrounds, youth centers, video arcades facilities, or other places primarily used by persons under the age of
         18, unless the defendant receives written permission from the Probation Officer.

18.      The defendant shall not affiliate with, own, control, volunteer or be employed in any capacity by a business or
         organization that causes him to regularly contact persons under the age of 18.

19.      The defendant shall not own, use or have access to the services of any commercial mail receiving agency, nor
         shall he open or maintain a post office box, without the prior written approval of the Probation Officer.

20.      The defendant shall not affiliate with, own, control, and/or be employed in any capacity by a business whose
         principal product is the production and/or selling of materials depicting and/or describing "sexually explicit
         conduct," as defined at 18 U.S.C. § 2256(2).

21.      The defendant's employment shall be approved by the Probation Officer, and any change in employment must

CR-104 (docx 10/18)                  AMENDED JUDGMENT & PROBATION/COMMITMENT ORDER                                    Page 3 of 7
               Case 5:14-cr-00020-VAP Document 115 Filed 06/05/20 Page 4 of 7 Page ID #:680

 USA vs.      MATTHEW FRAZER                                                 Docket No.:       EDCR 14-00020(A)-VAP

         be pre-approved by the Probation Officer. The defendant shall submit the name and address of the proposed
         employer to the Probation Officer at least ten days prior to any scheduled change.

22.      The defendant shall submit his person, and any property, house, residence, vehicle, papers, computer, other
         electronic communication or data storage devices or media, and his effects to search at any time, with or
         without warrant, by any law enforcement or probation officer with reasonable suspicion concerning a violation
         of a condition of supervised release or unlawful conduct by the defendant, and by any probation officer in the
         lawful discharge of the officer's supervision function.

23.      The defendant shall not reside within direct view of schoolyards, parks, public swimming pools, playgrounds,
         youth centers, video arcade facilities, or other places primarily used by persons under the age of 18. The
         defendant's residence shall be approved by the Probation Officer, and any change in residence must be pre-
         approved by the Probation Officer. The defendant shall submit the address of the proposed residence to the
         Probation Officer at least 10 days prior to any scheduled move.

         In the interest of justice and upon government’s motion, the underlying indictment is ordered dismissed.

         Defendant is informed of his right to appeal.


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            June 05, 2020
            Date                                                  U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                  Clerk, U.S. District Court




            June 5, 2020                                    By    /s/ Christine Chung
            Filed Date                                            Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                            STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                             While the defendant is on probation or supervised release pursuant to this judgment:




CR-104 (docx 10/18)                      AMENDED JUDGMENT & PROBATION/COMMITMENT ORDER                                                Page 4 of 7
               Case 5:14-cr-00020-VAP Document 115 Filed 06/05/20 Page 5 of 7 Page ID #:681

 USA vs.      MATTHEW FRAZER                                                         Docket No.:     EDCR 14-00020(A)-VAP

 1.    The defendant must not commit another federal, state, or local crime;    9.     The defendant must not knowingly associate with any persons
 2.    The defendant must report to the probation office in the federal                engaged in criminal activity and must not knowingly associate with
       judicial district of residence within 72 hours of imposition of a               any person convicted of a felony unless granted permission to do so
       sentence of probation or release from imprisonment, unless                      by the probation officer. This condition will not apply to intimate
       otherwise directed by the probation officer;                                    family members, unless the court has completed an individualized
 3.    The defendant must report to the probation office as instructed by the          review and has determined that the restriction is necessary for
       court or probation officer;                                                     protection of the community or rehabilitation;
 4.    The defendant must not knowingly leave the judicial district without     10.    The defendant must refrain from excessive use of alcohol and must
       first receiving the permission of the court or probation officer;               not purchase, possess, use, distribute, or administer any narcotic or
 5.    The defendant must answer truthfully the inquiries of the probation             other controlled substance, or any paraphernalia related to such
       officer, unless legitimately asserting his or her Fifth Amendment               substances, except as prescribed by a physician;
       right against self-incrimination as to new criminal conduct;             11.    The defendant must notify the probation officer within 72 hours of
 6.    The defendant must reside at a location approved by the probation               being arrested or questioned by a law enforcement officer;
       officer and must notify the probation officer at least 10 days before    12.    For felony cases, the defendant must not possess a firearm,
       any anticipated change or within 72 hours of an unanticipated change            ammunition, destructive device, or any other dangerous weapon;
       in residence or persons living in defendant’s residence;                 13.    The defendant must not act or enter into any agreement with a law
 7.    The defendant must permit the probation officer to contact him or her           enforcement agency to act as an informant or source without the
       at any time at home or elsewhere and must permit confiscation of                permission of the court;
       any contraband prohibited by law or the terms of supervision and         14.    As directed by the probation officer, the defendant must notify
       observed in plain view by the probation officer;                                specific persons and organizations of specific risks posed by the
 8.    The defendant must work at a lawful occupation unless excused by                defendant to those persons and organizations and must permit the
       the probation officer for schooling, training, or other acceptable              probation officer to confirm the defendant’s compliance with such
       reasons and must notify the probation officer at least ten days before          requirement and to make such notifications;
       any change in employment or within 72 hours of an unanticipated          15.    The defendant must follow the instructions of the probation officer
       change;                                                                         to implement the orders of the court, afford adequate deterrence from
                                                                                       criminal conduct, protect the public from further crimes of the
                                                                                       defendant; and provide the defendant with needed educational or
                                                                                       vocational training, medical care, or other correctional treatment in
                                                                                       the most effective manner.




CR-104 (docx 10/18)                           AMENDED JUDGMENT & PROBATION/COMMITMENT ORDER                                                        Page 5 of 7
               Case 5:14-cr-00020-VAP Document 115 Filed 06/05/20 Page 6 of 7 Page ID #:682

 USA vs.      MATTHEW FRAZER                                                     Docket No.:     EDCR 14-00020(A)-VAP



      The defendant must also comply with the following special conditions (set forth below).

           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim,
 adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C.
 § 3563(a)(7).

           Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                        States is paid):
                                Non-federal victims (individual and corporate),
                                Providers of compensation to non-federal victims,
                                The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit
 report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement,
 with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan
 or open any line of credit without prior approval of the Probation Officer.

          The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts,
 including any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                 These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                         AMENDED JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 6 of 7
               Case 5:14-cr-00020-VAP Document 115 Filed 06/05/20 Page 7 of 7 Page ID #:683

 USA vs.      MATTHEW FRAZER                                                    Docket No.:       EDCR 14-00020(A)-VAP



                                                                    RETURN

I have executed the within Judgment and Commitment as follows:
  Defendant delivered on                                                                     to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal




                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date




CR-104 (docx 10/18)                         AMENDED JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 7 of 7
